Citation Nr: 1107848	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
peripheral artery disease of the left lower extremity, currently 
rated 60 percent disabling.

2.  Entitlement to an initial increased disability rating for 
peripheral artery disease of the right lower extremity, currently 
rated 60 percent disabling.

3.  Entitlement to an initial increased disability rating for 
diabetes mellitus, type II, currently rated 20 percent disabling.

4.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the right upper extremity, currently 
rated 10 percent disabling.

5.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the left upper extremity, currently 
rated 10 percent disabling.

6.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the left lower extremity, currently 
rated 10 percent disabling.

7.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the right lower extremity, currently 
rated 10 percent disabling.

8.  Entitlement to a total rating due to individual 
unemployability (TDIU) as a result of service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In an August 2007 rating decision, the RO granted service 
connection for diabetes mellitus, type II, with noncompensable 
complications of peripheral arterial disease of the lower 
extremities and diabetic neuropathy and assigned an initial 20 
percent rating for the disability, effective July 24, 2006.  The 
rating decision also assigned a 20 percent disability rating for 
diabetic neuropathy, effective June 14, 2007.  See Fenderson v. 
West, 12 Vet. App. 119, 125-6 (1999) (indicating when this occurs 
VA adjudicators must consider whether the Veteran's rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disability may have been more severe 
than at others).  

In a December 2007 rating decision, the RO granted entitlement to 
peripheral arterial disease of the left lower extremity and right 
lower extremity, assigning separate 40 percent disability 
ratings, effective June 14, 2007; granted entitlement to 
peripheral neuropathy of bilateral upper extremities and 
bilateral lower extremities, assigning separate 10 percent 
disability ratings, effective June 14, 2007.  This rating 
decision continued the 20 percent disability rating assigned to 
diabetes mellitus, type II.  

In March 2008, the Veteran filed a notice of disagreement with 
the disability ratings assigned in the August 2007 and December 
2007 rating decisions.  

In a July 2008 rating decision, the RO assigned separate 60 
percent disability ratings to peripheral arterial disease of the 
right and left lower extremities, effective March 24, 2008.  
Although increased ratings were granted, the issues remain in 
appellate status, as the maximum schedular rating has not been 
assigned and the ratings have not been assigned during the entire 
appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).  

A statement of the case was issued in February 2009 and a 
substantive appeal was received in March 2009.  

The Veteran testified at a videoconference hearing before the 
Board in March 2010; the transcript is of record.  At this 
hearing, the Veteran testified pro se (without representation).  
Subsequent to the hearing, the Veteran's representative submitted 
an August 2010 Informal Hearing Presentation.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
any further action is required on his part.


REMAND

The Veteran's last VA examinations to assess the current severity 
of his service-connected diabetes mellitus, peripheral arterial 
disease of the bilateral lower extremities, and peripheral 
neuropathy of the bilateral upper and lower extremities were in 
April 2008 and July 2008.  This evidence is inadequate to assess 
the Veteran's current levels of severity, since these 
examinations are over two years old.  Additionally, at his March 
2010 Board hearing, the Veteran testified that these disabilities 
had worsened since his last examinations.  Therefore, new VA 
examinations are required to assess the current levels of 
severity of the Veteran's service-connected Type II diabetes 
mellitus, peripheral arterial disease of the bilateral lower 
extremities, and peripheral neuropathy of the bilateral upper and 
lower extremities.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent treatment records from the VA 
Medical Center (VAMC) in Biloxi, Mississippi, are dated from 
September 2006.  All pertinent treatment records since this date 
should be obtained and added to the claims file.  Additionally, 
at his March 2010 Board hearing, the Veteran testified that he 
has been recently treated at the VAMC in Manila, the Republic of 
the Philippines.  Besides from the Veteran's recent 
prescriptions, these treatment records are not currently in the 
claims file, and therefore should be obtained and added to the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Veteran testified at his March 2010 Board hearing 
that he has been recently treated by Dr. George Christopher C. 
Chan from the Cebu Doctors' University Hospital and by Dr. Imelda 
Bilocura from the Chong Hua Medical Arts Center for his service-
connected disabilities.  The RO has made two prior unsuccessful 
attempts to obtain these records.  The RO should make one final 
attempt to obtain these private medical records.  See 38 C.F.R. § 
3.159(c)(1) (2010) (defines reasonable efforts in obtaining 
records outside the custody of the federal government as "an 
initial request for the records, and, if the records are not 
received, at least one follow-up request").

The United States Court of Appeals for Veterans Claims (Court) 
held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim 
of entitlement to a total rating based upon individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  
The Board notes that in the Veteran's March 2008 notice of 
disagreement, he raised the issue of entitlement to a TDIU; 
however, such claim has not been adjudicated.  Therefore, 
pursuant to Rice, the issue of entitlement to a TDIU is currently 
before the Board since the issue of unemployability is raised by 
the record.

The Veteran's disabilities meet the threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), but a determination 
must still be made as to whether he is unable to secure or follow 
a substantially gainful occupation by reason of his service-
connected disabilities.  38 C.F.R. § 4.16(a), (b).  Entitlement 
to a TDIU is remanded for further examination and opinion 
regarding the issue of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records from the 
Biloxi, VAMC since September 2006 that have not been 
secured for inclusion in the record.

Obtain all pertinent VA treatment records from the 
Manila, the Republic of the Philippines, VAMC that 
have not been secured for inclusion in the record.

If no additional medical records are located, a 
written statement to that effect should be requested 
for incorporation into the record.

2.  After obtaining an appropriate release, the RO 
should attempt to obtain the Veteran's private 
treatment (clinical) records from the following 
sources: 

      a)  Dr. George Christopher C. Chan from the Cebu 
	Doctors' University Hospital; and,
      
b)  Dr. Imelda Bilocura from the Chong Hua 
Medical Arts Center
	
If such efforts prove unsuccessful, documentation to 
that effect should be added to the claims folder.

3.  AFTER completion of the above, schedule the 
Veteran for an appropriate VA examination to ascertain 
the severity of all symptomatology attributable to his 
service-connected diabetes mellitus, type II.  It is 
imperative that the claims file be made available to 
the examiner for review in connection with the 
examination.  Any medically indicated special tests, 
should be accomplished if medically feasible.  The 
appropriate examiner should clearly indicate exactly 
what symptoms are attributable to the service-
connected diabetes mellitus, type II.  The examiner 
should also clearly indicate whether the Veteran's 
diabetes mellitus, type II requires insulin, oral 
hypoglycemic agent, restricted diet, and/or regulation 
of activities.  If the Veteran has hypoglycemic 
reactions or ketoacidosis episodes, the examiner 
should state how long they last and what kind of care 
is necessary.

The examiner is also asked to comment on the impact of 
his disability on his ability to maintain 
substantially gainful employment.  A complete 
rationale for any opinion expressed shall be provided.

4.  The Veteran should be scheduled for a VA 
examination to assess the nature and severity of his 
bilateral upper and lower extremity peripheral 
neuropathy.  It is imperative that the claims file be 
made available to the examiner in connection with the 
examination.  Any medically indicated special tests 
should be accomplished, and all special test and 
clinical findings should be clearly reported.  The 
examiner should identify any neurological findings in 
the right and left lower and upper extremities related 
to diabetes mellitus, and fully describe the extent 
and severity of those symptoms.  The examiner should 
identify the specific nerve(s) involved, to include 
whether there is incomplete or complete paralysis, and 
offer an opinion as to the degree of impairment of the 
nerve (that is, whether it is mild, moderate, or 
severe in nature).  With regard to his upper extremity 
peripheral neuropathy, the examiner should identify 
any muscular atrophy, to include of the hand, wrist or 
fingers, and comment on any loss of use of the hand.  
With regard to his bilateral lower extremity 
peripheral neuropathy, the examiner should comment on 
any paralysis of the muscles of the sole of foot, any 
painful paralysis of a causalgic, flexion of the toes, 
any weakened adduction, and any impaired plantar 
flexion.  

The examiner is also asked to comment on the impact of 
his disabilities on his ability to maintain 
substantially gainful employment.  A complete 
rationale for any opinion expressed shall be provided.

5.  The Veteran should be scheduled for a VA 
examination to assess the nature and severity of his 
peripheral arterial disease of the bilateral lower 
extremities.  It is imperative that the claims file be 
made available to the examiner in connection with the 
examination.  Any medically indicated special tests 
should be accomplished, to include a Doppler study, 
and all special test and clinical findings should be 
clearly reported.  The examiner should identify all 
findings in the bilateral lower extremities related to 
peripheral arterial disease, and fully describe the 
extent and severity of those symptoms.  The examiner 
should offer an opinion as to whether the Veteran's 
disability is characterized by claudication on walking 
more than 100 yards, between 25 and 100 yards on a 
level grade at 2 miles per hour, or less than 25 yards 
on a level grade at 2 miles per hour; the presence of 
any trophic changes (thin skin, absence of hair, 
dystrophic nails); the presence of persistent coldness 
of the extremity; the presence of ischemic limb pain 
at rest; the presence of deep ischemic ulcers; and, 
the ankle/brachial index.  Note: The ankle/brachial 
index is the ratio of the systolic blood pressure at 
the ankle (determined by Doppler study) divided by the 
simultaneous brachial artery systolic blood pressure.

The examiner is also asked to comment on the impact of 
his disabilities on his ability to maintain 
substantially gainful employment.  A complete 
rationale for any opinion expressed shall be provided.

6.  The RO/AMC should schedule the Veteran for an 
appropriate VA examination by a qualified physician to 
ascertain, based on the examination findings and other 
relevant evidence in the claims file, whether the 
Veteran is unable to obtain or maintain substantially 
gainful employment due to service-connected 
disabilities, which, at this time, are prostate cancer 
(rated as 100 percent disabling effective March 14, 
2005); peripheral arterial disease, left lower 
extremity (rated 40 percent disabling effective June 
14, 2007 and 60 percent disabling effective March 24, 
2008); peripheral arterial disease, right lower 
extremity (rated 40 percent disabling effective June 
14, 2007 and 60 percent disabling effective March 24, 
2008); posttraumatic stress disorder (rated 30 percent 
disabling effective June 30, 2001 and 50 percent 
disabling effective January 22, 2004); diabetic 
neuropathy (rated 30 percent disabling from June 14, 
2007); diabetes mellitus, type II (rated 20 percent 
disabling from July 14, 2006); peripheral neuropathy, 
bilateral lower and upper extremities (rated 
separately 10 percent disabling effective June 14, 
2007); residual fracture, metacarpal left hand (rated 
noncompensably disabling effective August 7, 1971); 
dermatitis, tinea pedis (rated noncompensably 
disabling effective August 7, 1971); psychiophysical 
gastrointestinal reaction (rated noncompensably 
disabling effective August 7, 1971); and, erectile 
dysfunction (rated noncompensably disabling effective 
June 14, 2007).  If, prior to this examination, the 
Veteran is granted service connection for other 
disabilities, the examiner should also consider these 
disabilities.

In making this employability determination, the 
examiner should also consider the Veteran's level of 
education, other training, and work experience.

The VA examination report must include a complete 
rationale for all opinions and conclusions expressed.

7.  After completion of the above, the RO should 
review the expanded record and readjudicate the claims 
on appeal, to include entitlement to a TDIU.  If any 
of the benefits sought are not granted in full, the 
Veteran and his representative should be furnished an 
appropriate supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



